

CONFORMIS, INC.
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of July
29, 2019 (the “Effective Date”) by and between Conformis, Inc., a Delaware
corporation (the “Company”), and Brent Alldredge, an individual residing at 972
Shaddock Park Lane, Allen, TX, 75013 (the “Executive”).
BACKGROUND
A.The Company desires to retain the services of the Executive as a member of the
senior management of the Company from the Start Date (defined below). The
Company also desires to provide employment security to the Executive, thereby
inducing the Executive to continue employment with the Company and enhancing the
Executive’s ability to perform effectively.
B.The Executive desires to be employed by the Company on the terms and subject
to the conditions set forth in this Agreement.
THE PARTIES AGREE AS FOLLOWS:


1.Title, Duties and Responsibilities.
1.1    Title. The Company will employ the Executive as Chief Legal Officer &
Corporate Secretary.
1.2    Duties. The Executive will devote all of the Executive’s business time,
energy, and skill to the affairs of the Company; provided, however, that
reasonable time for personal business as well as charitable and professional
activities will be permitted, including, with the prior written approval of the
Company, serving as a board member of non-competing companies and charitable
organizations, so long as such activities do not materially interfere with the
Executive’s performance of services under this Agreement. The Executive will
perform services at the head offices of the Company, which are currently located
in Billerica, Massachusetts, unless otherwise agreed by the Company and the
Executive in writing. However, the Executive will travel as may be reasonably
necessary to fulfill the responsibilities of Executive’s role.
1.3    Performance of Duties. The Executive will discharge the duties described
herein in a diligent and professional manner. The Executive will observe and
comply at all times with the lawful directives of the Company’s Board of
Directors (and its designees, including without limitation the Company’s
President and Chief Executive Officer) (the “Board”) regarding the Executive’s
performance of the Executive’s duties and with the Company’s business policies,
rules and regulations as adopted from time to time by the Company. The Executive
will carry







--------------------------------------------------------------------------------




out and perform any and all reasonable and lawful orders, directions, and
policies as may be stated by Company from time to time, either orally or in
writing.
1.4    Start Date. The Executive’s first day of employment shall be July 29,
2019 (the “Start Date”.)


2.    Terms of Employment.
2.1    Definitions. For purposes of this Agreement, the following terms have the
following meanings:
(a)    “Accrued Compensation” means any accrued Base Salary, any commissions or
similar payments earned by the Executive prior to the date of termination, any
Bonus earned by the Executive and approved by the Board prior to the date of
termination, any accrued PTO (defined below), and any amounts for reimbursement
of any appropriate business expenses incurred by the Executive in connection
with the performance of the Executive’s duties hereunder, all to the extent
unpaid on the date of termination. The Executive’s entitlement to any other
compensation or benefit under any plan of the Company shall be governed by and
determined in accordance with the terms of such plans, except as otherwise
specified in this Agreement.
(b)    “Base Salary” has the meaning set forth in Section 3.1 hereof.
(c)    “Change of Control” means the occurrence of any one of the following: (i)
any “person”, as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company, a
subsidiary, an affiliate, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or (ii) a sale of assets involving
75% or more of the fair market value of the assets of the Company as determined
in good faith by the Board; or (iii) any merger, reorganization or other
transaction of the Company whether or not another entity is the survivor,
pursuant to which holders of all the shares of capital stock of the Company
outstanding prior to the transaction hold, as a group, less than 50% of the
shares of capital stock of the Company outstanding after the transaction;
provided, however, that neither (A) a merger effected exclusively for the
purpose of changing the domicile of the Company in which the holders of all the
shares of capital stock of the Company immediately prior to the merger hold the
voting power of the surviving entity following the merger in the same relative
amounts with substantially the same rights, preferences and privileges, nor (B)
a transaction the primary purpose of which is to raise capital for the Company,
will constitute a Change of Control. Notwithstanding the foregoing, for any
payments or benefits hereunder or pursuant to any other


2    





--------------------------------------------------------------------------------




agreement between the Company and the Executive, in either case that are subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
the Change of Control must constitute a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).
(d)    “Change of Control Period” means the period of time beginning three (3)
months immediately preceding any Change of Control and ending twelve (12) months
immediately following such Change of Control.
(e)    “Death Termination” means termination of the Executive’s employment
because of the death of the Executive.
(f)    “Disability Termination” means termination by the Company of the
Executive’s employment by reason of the Executive’s incapacitation due to
disability. The Executive will be deemed to be incapacitated due to disability
if at the end of any month the Executive is unable to perform substantially all
of the Executive’s duties under this Agreement in the normal and regular manner
due to illness, injury or mental or physical incapacity, and has been unable so
to perform for either (i) three consecutive full calendar months then ending, or
(ii) 90 or more of the normal working days during the 12 consecutive full
calendar months then ending. Nothing in this paragraph alters the Company’s
obligations under applicable law, which may, in certain circumstances, result in
the suspension or alteration of the foregoing time periods.
(g)    “Qualifying Termination” means a termination that: (i) is a Termination
for Good Reason by the Executive and/or a Termination Other Than for Cause by
the Company; and (ii) occurs at least ninety (90) days following the Effective
Date.
(h)    “Severance Period” means the period following the date of a Qualifying
Termination, Death Termination, or Disability Termination, as the case may be,
that is equal to: (i) one year, in the event of a Qualifying Termination that
occurs during a Change of Control Period; and (ii) six months, in all other
cases.
(i)    “Termination for Cause” means termination by the Company of the
Executive’s employment, pursuant to a reasonable good faith determination by the
Company, by reason of (i) the Executive’s dishonesty or fraud, gross negligence
in the performance of the Executive’s duties and responsibilities, deliberate
violation of a Company policy, or refusal to comply in any material respect with
the legal directives of the Board or Chief Executive Officer so long as such
directives are not inconsistent with the Executive’s position and duties as
described herein; (ii) conduct by the Executive that materially discredits the
Company, intentional engagement by the Executive in acts materially detrimental
to the Company’s operations or business, persistent or habitual negligence in
the performance of the Executive’s duties and responsibilities, or the
Executive’s conviction of a felony involving moral turpitude; (iii) the
Executive’s incurable material breach of the terms of this Agreement, the
Employee Confidential Information, Inventions and Non-Competition Agreement or
any other material


3    





--------------------------------------------------------------------------------




agreement between the Executive and the Company; or (iv) unauthorized use or
disclosure by the Executive of any proprietary information or trade secrets of
the Company or any other party to whom the Executive owes an obligation of
nondisclosure as a result of the Executive’s position with the Company.
(j)    “Termination for Good Reason” means a Voluntary Termination by the
Executive following the occurrence of any of the following events: (i) a
material reduction or alteration in the Executive’s job responsibilities or
title without the consent of the Executive, provided that, following a Change of
Control, neither a change in job title nor a reassignment to a new position will
constitute a material reduction in job responsibilities, provided further that
the new position is substantially similar in scope and substance to the position
held prior to the Change of Control and the new job title reasonably reflects
such scope and substance; (ii) relocation by the Company or a subsidiary, parent
or affiliate, as appropriate, of the Executive’s work site to a facility or
location more than 40 miles from Boston, Massachusetts without the Executive’s
consent; (iii) a material reduction in Executive’s then-current base salary
without the Executive’s consent, provided that an across-the-board reduction in
the salary level of all other employees or consultants in positions similar to
the Executive’s by the same percentage amount as part of a general salary level
reduction will not constitute such a salary reduction; or (iv) a material breach
by the Company of this Agreement (each event a “Good Reason”); provided,
however, that no such event or condition shall constitute Good Reason unless (x)
the Executive gives the Company a written notice of Termination for Good Reason
not more than 30 days after the initial existence of the condition, (y) the
grounds for termination (if susceptible to correction) are not corrected by the
Company within 60 days of its receipt of such notice and (z) the Executive’s
Voluntary Termination occurs within the earlier of (i) ninety (90) days
following the Company’s receipt of such notice or (ii) thirty (30) days
following Executive’s receipt from Company of a notice indicating that it does
not intend to correct the grounds for termination and/or that the Company
disputes that the grounds for terminations constitute a Qualifying Termination.
(k)    “Termination Other Than For Cause” means termination of the Executive’s
employment for any reason other than as specified in Sections 2.1(e), (f), (i)
or (l) hereof.
(l)    “Voluntary Termination” means termination of the Executive’s employment
by the voluntary action of the Executive other than by reason of a Disability
Termination or a Death Termination.
2.2    Employee at Will. The Executive is an “at will” employee of the Company,
and the Executive’s employment may be terminated at any time upon a Termination
for Cause or a Termination Other than for Cause by the giving of written notice
thereof to the Executive, subject to the terms and conditions of this Agreement.


4    





--------------------------------------------------------------------------------




2.3    Termination for Cause. Upon Termination for Cause, the Company will pay
the Executive all Accrued Compensation, if any.
2.4    Terminations for Good Reason or Other than for Cause. Upon a Qualifying
Termination, the Company will pay the Executive all Accrued Compensation , if
any, and for the duration of the Severance Period, the Company will: (1)
continue to pay the Executive’s Base Salary at the rate in effect at the time of
such Qualifying Termination, payable on the Company’s normal payroll schedule,
beginning on the Company’s first regular payroll date that occurs on or after
the 30th day following the date of the Qualifying Termination, provided that the
Release (as defined below) has been executed and any applicable revocation
period has expired as of such date; and (2) provide Executive with continuation
of the Executive’s health insurance coverage in effect at the time of such
Qualifying Termination under the Company’s group health insurance plans (to the
extent allowed under, and subject to the conditions of, the Consolidated Omnibus
Budget Reconciliation Act (COBRA)), provided that the Release (as defined below)
has been executed and any applicable revocation period has expired as of such
date. The Executive’s rights to any compensations or other benefits following a
Qualifying Termination, other than Accrued Compensation, are subject to: (1) the
execution by Executive of a separation and release agreement in a form to be
provided by the Company (the “Release”), including a release of any and all
claims against the Company (including, without limitation, its subsidiaries,
other affiliates, directors, officers, employees, agents and representatives)
related in any way to the Executive’s employment with the Company, such Release
to be executed following the Executive’s separation from service with the
Company; (2) the expiration of any revocation period provided pursuant to any
applicable laws; and (3) Executive’s continued compliance with the ongoing terms
of Executive’s Confidentiality, Inventions Assignment and Non-Competition
Agreement.
2.5    Disability Termination. The Company may effect a Disability Termination
by giving written notice thereof to the Executive. Upon Disability Termination,
the Company will pay the Executive all Accrued Compensation, if any.
2.6    Death Termination. Upon a Death Termination, the Executive’s employment
will be deemed to have terminated as of the last day of the month during which
his death occurs, and the Company will promptly pay to the Executive’s estate
Accrued Compensation, if any, and a lump sum amount equal to the Executive’s
Base Salary otherwise payable for the Severance Period at the rate in effect at
the time of Death Termination.
2.7    Voluntary Termination. The Executive may effect a Voluntary Termination
by giving at least 30 days advance written notice to the Company. During such
period, the Executive will continue to receive regularly scheduled Base Salary
payments and coverage under the Company’s benefit plans in which the Executive
is a participant (to the extent allowed under any applicable benefit plans),
provided, however, that the Company shall have the right to accelerate the
effective date of the Voluntary Termination to any earlier date during such
period


5    





--------------------------------------------------------------------------------




and pay to the Executive any regularly scheduled Base Salary payments for such
period in a lump sum on the date of termination. Following the effective date of
a Voluntary Termination, the Company will pay the Executive all Accrued
Compensation, if any.
3.    Compensation and Benefits.
3.1    Base Salary. As payment for the services to be rendered by the Executive
as provided in Section 1 and subject to the provisions of Section 2 of this
Agreement, the Company will pay the Executive a “Base Salary” at the rate of
$355,000.08 per year, payable on the Company’s normal payroll schedule. The
Executive’s “Base Salary” may be increased in accordance with the provisions
hereof or as otherwise determined from time to time by the Board.
3.2    Additional Benefits.
(a)    Benefit Plans. The Executive will be eligible to participate in such of
the Company’s benefit plans as are now generally available or later made
generally available to senior officers of the Company, including, without
limitation, medical, dental, life, and disability insurance plans.
(b)    Expense Reimbursement. The Company agrees to reimburse the Executive for
all reasonable, ordinary and necessary travel and entertainment expenses
incurred by the Executive in conjunction with the Executive’s services to the
Company consistent with the Company’s standard reimbursement policies, subject
to Section 6.11(c). The Company will pay travel costs incurred by the Executive
in conjunction with the Executive’s services to the Company consistent with the
Company’s standard travel policies.
(c)    Paid Time Off. The Executive will be entitled, without loss of
compensation, to the amount of Paid Time Off (“PTO”) per year generally
available or later made generally available to senior officers of the Company,
but in any event not less than five (5) weeks (200 hours) during each calendar
year, prorated from the Effective Date. Unused PTO may be accrued by the
Executive pursuant to the Company’s standard PTO policies.
(d)    Incentive Compensation. Commencing as of the Effective Date, the
Executive will be eligible annually to receive a discretionary year-end bonus of
40% percent of the Executive’s Base Salary, payable in the following calendar
year in the form of cash, restricted stock, an option to purchase common stock
of the Company, or other form determined by the Board (the “Bonus”). The Bonus
will be awarded at the discretion of the Board and may be subject to terms
(including, without limitation, incentive targets, goals and/or milestones) as
set by the Board and/or Chief Executive Officer, and the bonus will be pro-rated
for the 2019 calendar year based on the percentage of the year the Executive is
employed by the Company. Any Bonus in the form of an option to purchase
Company’s Common Stock will be granted at the then fair market value of such
shares pursuant to the Company’s standard form of notice of


6    





--------------------------------------------------------------------------------




stock option grant under the Company’s 2015 Stock Option/Stock Issuance Plan or
any successor plan(s). The Executive acknowledges that the Company may pay
Bonuses in the form of stock, stock options or other non-cash compensation in
lieu of cash, and that entitlement to Bonuses and the form thereof (i.e., cash
or otherwise) is in the sole discretion of the Board. The Executive must be
employed by the Company on the date the Bonus is approved by the Board in order
to be eligible to receive such Bonus. For purposes of clarity, a grant of equity
or other compensation expressly provided as a long-term incentive or for another
expressly stated purpose, or that is not expressly provided as a bonus to
Executive, is not a bonus for purposes of this Agreement.
3.3    Options to Purchase Common Stock.
(a)    Option to Purchase Common Stock. The senior management of the Company
will recommend that the Board grant you an option to purchase such number of
shares of the Company’s common stock, $0.00001 par value per share (the “Common
Stock”) as is equal to $125,000.00 divided by the Black Scholes value of an
option to purchase a single share of the Company’s Common Stock using, as the
exercise price for purposes of calculating the Black Scholes value, the per
share average closing price of the Common Stock for the 60 calendar days
immediately prior to July 29th 2019 (the “Vesting Start Date”) as reported by
the Nasdaq Global Select Market (but no less than $4.00 per share); having an
exercise price equal to the fair market value of the Company's common stock as
of the grant date and that such stock option shall have a term of ten years (the
"Option").
(b)    Vesting. The Option will vest with respect to 33.34% of the total number
of shares purchasable upon exercise thereof one year after the Effective Date
and ratably on a monthly basis thereafter over an additional two years, and will
cease to vest if the Executive’s service as an employee of the Company is
terminated for any reason, except as described in Sections 2.4-2.6 and 3.6.
(c)    Form of Option. The Option will be issued pursuant to the Company's
standard form of notice of stock option grant under the Company's 2015 Stock
Option/Stock Issuance Plan or any successor plan(s) (the "Equity Plan"), and
will have such other terms as are set forth in the Company's annual long-term
incentive program. The Option will be issued as an “incentive stock option”
(“ISO”) to the maximum extent allowed by law, and otherwise, as a “non-statutory
option” (“NSO”).
3.4    Grant of Restricted Stock.
(a)    Restricted Stock Award. The senior management of the Company will
recommend that the Board award you the right to receive such number of
restricted shares of Common Stock, as is equal to $125,000.00 divided by the
average per share closing price of the Common Stock for the 60 calendar days
immediately prior to the Vesting Start Date as reported


7    





--------------------------------------------------------------------------------




by the Nasdaq Global Select Market, (but no less than $4.00 per share) (the
"Restricted Stock Award" or “RSA").
(b)    Form of Restricted Stock Agreement. The RSA shall be granted pursuant to
the Company’s restricted stock award agreement and pursuant to the Equity Plan,
and will have such other terms as are set forth in the restricted stock award
agreement and the annual long-term incentive program.
3.5    Vesting. The RSA will vest in equal annual installments over a three (3)
year period beginning on the first anniversary of the Effective Date of the
Agreement, and will cease to vest if the Executive’s service as an employee of
the Company is terminated for any reason, except as described in Sections
2.4-2.5 and 3.6.
3.6    Acceleration of Vesting upon a Change of Control. Upon the occurrence of
Qualifying Termination during any Change of Control Period, any outstanding
equity awards held by the Executive will become fully vested and exercisable or
free from forfeiture or transfer restrictions as of the effective date of the
Qualifying Termination (provided that if such Qualifying Termination precedes
the Change of Control, such accelerated vesting shall occur on the effective
date of the Change of Control).
4.    Proprietary Information. The Executive will as of the Effective Date
execute and deliver to the Company the Employee Confidential Information,
Inventions and Non-Competition Agreement attached as Exhibit A hereto.
5.    Indemnification. The Company will indemnify and hold harmless the
Executive in respect of any liability, damage, amount paid in settlement, cost
or expense (including reasonable attorneys’ fees) incurred in connection with
any threatened, pending or completed claim, action, suit, proceeding or
investigation (whether civil, criminal or administrative) to which the Executive
is or was a party, or threatened to be made a party, by reason of the Executive
being or having been an officer, director, employee or consultant of the Company
or serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, limited liability company, joint
venture, trust or other enterprise to the full extent required by the Company’s
Articles of Incorporation or Bylaws of the Company and not prohibited by
applicable law. This Section 5 will survive the termination or expiration of
this Agreement.
6.    Miscellaneous.
6.1    Waiver. The waiver of the breach of any provision of this Agreement will
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.
6.2    Notices. All notices and other communications under this Agreement must
be in writing and must be given by personal or courier delivery, facsimile or
first class mail, certified


8    





--------------------------------------------------------------------------------




or registered with return receipt requested, and will be deemed to have been
duly given upon receipt if personally delivered or delivered by courier, on the
date of transmission if transmitted by facsimile, or three business days after
mailing if mailed, to the addresses of the Company and the Executive contained
in the records of the Company at the time of such notice. Any party may change
such party’s address for notices by notice duly given pursuant to this Section
6.2.
6.3    Headings. The section headings used in this Agreement are intended for
convenience of reference and will not by themselves determine the construction
or interpretation of any provision of this Agreement.
6.4    Governing Law. This Agreement is governed by and, to the extent a dispute
arises hereunder, will be construed in accordance with the laws of the
Commonwealth of Massachusetts, excluding those laws that direct the application
of the laws of another jurisdiction.
6.5     Arbitration. Any controversy or claim arising out of, or relating to,
the Executive’s employment with the Company, this Agreement, or the breach of
this Agreement (except any controversy or claim arising out of, or relating to,
Exhibit A or the breach of Exhibit A) will be settled by arbitration by, and in
accordance with the applicable National Rules for the Resolution of Employment
Disputes, of the American Arbitration Association and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction;
provided, however, that nothing in this Section requires the arbitration of
disputes or claims for a temporary restraining order or preliminary injunction
in cases in which such temporary equitable relief would be otherwise authorized
by law. For clarification, but not limitation, the Executive agrees to
arbitrate: (i) any claims of unlawful discrimination, harassment, or retaliation
under federal, state, or local laws or regulations; (ii) any claim for unpaid or
late payment of wages, reimbursement of expenses, or any violation of federal,
state, or local wage and hour laws or regulations; (iii) any whistleblower claim
or claim alleging unfair business practices under any federal, state or local
law; and (iv) any claim arising out of any and all common law claims, including,
but not limited to, actions in contract, express or implied (including any claim
relating to the interpretation, existence, validity, scope or enforceability of
this arbitration provision), estoppel, tort, emotional distress, invasion of
privacy, or defamation. The Company shall pay any filing fee and the fees and
costs of the Arbitrator(s); provided, however, that if the Executive is the
party initiating the arbitration, the Executive will pay an amount equivalent to
the filing fee that the Executive would have paid to file a civil action or
initiate a claim in the court of general jurisdiction in the state in which the
Executive performed services for the Company. Each party shall pay for its own
costs and attorneys’ fees, if any; provided, however, that if either party
prevails on a statutory claim which affords the prevailing party attorneys’ fees
and costs, the Arbitrator(s) may award reasonable attorneys' fees and/or costs
to such prevailing party, applying the same standards a court would apply under
the law applicable to the claim(s). Arbitration hearings will be held in
Middlesex County, Massachusetts. Both parties expressly waive any right that any
party either has or may have to a jury trial of any dispute subject to
arbitration


9    





--------------------------------------------------------------------------------




under this provision. Except as otherwise required under applicable law, (1)
both parties agree that neither will assert class action or representative
action claims against the other, whether in arbitration or otherwise, which
actions are hereby waived; and (2) each party shall only submit their own,
individual claims in arbitration and will not seek to represent the interests of
any other person.
6.6    Survival of Obligations. This Agreement will be binding upon and inure to
the benefit of the executors, administrators, heirs, successors, and assigns of
the parties; provided, however, that except as herein expressly provided, this
Agreement will not be assignable either by the Company (except to an affiliate
or successor of the Company) or by the Executive without the prior written
consent of the other party.
6.7    Counterparts and Facsimile Signatures. This Amendment may be executed in
one or more counterparts, and by facsimile or scanned and electronically mailed
or otherwise electronically transferred signatures, each of which shall be an
original document, and all of which together will constitute one and the same
instrument.
6.8    Withholding. All sums payable to the Executive hereunder will be reduced
by all federal, state, local, and other withholdings and similar taxes and
payments required by applicable law.
6.9    Enforcement. If any portion of this Agreement is determined to be invalid
or unenforceable, such portion will be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder will be
enforced to the maximum extent possible.
6.10    Entire Agreement; Modifications. Except as otherwise provided herein or
in the exhibits hereto, this Agreement represents the entire understanding among
the parties with respect to the subject matter of this Agreement, and this
Agreement supersedes any and all prior and contemporaneous understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof, including, without limitation, any understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to the Executive from the Company. For
clarity, this Agreement does not affect, alter, terminate or supersede any prior
agreements related to grants of equity in Company, including grants of stock in
Company and options to purchase stock in Company, except as, and to the extent,
expressly provided herein. All modifications to the Agreement must be in writing
and signed by each of the parties hereto.
6.11    Compliance with Section 409A.
(a)    Subject to this Section 6.11, any severance payments that may be due
under this Agreement shall begin only upon the date of the Executive’s
“separation from service” (determined as set forth below) which occurs on or
after the termination of the


10    





--------------------------------------------------------------------------------




Executive’s employment. The following rules shall apply with respect to
distribution of the severance payments, if any, to be provided to the Executive
under this Agreement, as applicable:
(1)    It is intended that each installment of the severance payments under this
Agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Code and the guidance issued thereunder (“Section 409A”). Neither the
Company nor the Executive shall have the right to accelerate or defer the
delivery of any such payments except to the extent specifically permitted or
required by Section 409A.
(2)    If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments shall be made on
the dates and terms set forth in this Agreement.
(3)    If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A”), then, except as otherwise permitted under Section 409A, any payments
that would, absent this subsection, be paid within the six-month period
following the Executive’s “separation from service” from the Company shall not
be paid until the date that is six months and one day after such separation from
service (or, if earlier, the Executive’s death), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Executive’s separation from service and any subsequent installments, if any,
being paid in accordance with the date and terms set forth herein.
(b)    The determination of whether and when the Executive’s “separation from
service” from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h). Solely for purposes of this Section 6.11(b), “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.
(c)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to set off or liquidation or exchange for any other benefit.


11    





--------------------------------------------------------------------------------




(d)    The Company makes no representation or warranty and shall have no
liability to the Executive or to any other person if any of the provisions of
this Agreement are determined to constitute deferred compensation subject to
Section 409A but do not satisfy an exemption from, or the conditions of, that
section.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


Company:    
/s/ Mark Augusti         Date: 7/29/2019
Mark Augusti
Chief Executive Officer
Conformis, Inc.
600 Technology Park Drive
Billerica, MA 01821




Executive:    
/s/ Brent Alldredge         Date: 7/29/2019
Brent Alldredge




12    





--------------------------------------------------------------------------------






EXHIBIT A


EMPLOYEE CONFIDENTIAL INFORMATION, INVENTIONS AND NON-COMPETITION AGREEMENT


THIS EMPLOYEE CONFIDENTIAL INFORMATION, INVENTIONS AND NON-COMPETITION AGREEMENT
(this “Agreement”) confirms the agreement between the undersigned individual
(“Employee”) and Conformis, Inc., a Delaware corporation (“Conformis”). This
Agreement is effective as of __________, 20___ and is a material part of the
consideration for Employee’s employment and promotion by Conformis.
7.    Proprietary Information. Employee understands that Conformis possesses and
will possess Proprietary Information which is important to its business. For
purposes of this Agreement, “Proprietary Information” means all forms and types
of business, financial, marketing, operations, research and development,
scientific, technical, economic, manufacturing and engineering information,
whether tangible or intangible, that relates to the present or potential
businesses, products or services of Conformis (including any person or entity
directly or indirectly controlled by or controlling Conformis, or in which any
of the aforesaid have at least a 50% beneficial interest), including without
limitation, inventions and ideas (whether or not patentable, copyrightable, or
subject to protection as trademark or trade name), trade secrets, original
works, disclosures, processes, systems, methods, techniques, improvements,
formulas, procedures, concepts, compositions, drawings, models, designs,
prototypes, diagrams, flow charts, research, data, devices, machinery,
instruments, materials, products, patterns, plans, compilations, programs,
sequences, specifications, documentation, algorithms, software, computer
programs, source code, object code, know-how, databases, trade names,
intellectual property, clinical data and clinical observations, costs of
production, price policy and price lists and similar financial data, marketing
and sales data, promotional methods, business, financial and marketing plans,
technology and product roadmaps, product integration plans, information on
strategic partnership and alliances, licenses, customer lists and relationship
information, supplier lists and relationship information, employee and
consulting relationship information, accounting and financial data, any and all
other proprietary information or information which is received in confidence by
or for Conformis from any other person irrespective of the medium in which such
information is memorialized or communicated.
8.    Conformis Materials. Employee understands that Conformis possesses or will
possess “Conformis Materials” which are important to its business. For purposes
of this Agreement, “Conformis Materials” are documents or other media or
tangible items that contain or embody Proprietary Information or any other
information concerning the business, operations or future/strategic plans of
Conformis, whether such documents have been prepared by Employee or by others.
“Conformis Materials” also include, but are not limited to, laptops, cell
phones, personal digital assistants (PDAs), blueprints, drawings, photographs,
charts, graphs,


13    





--------------------------------------------------------------------------------




notebooks, customer lists, computer files, disks, drives, tapes or printouts,
sound recordings and other printed, typewritten or handwritten documents, as
well as samples, prototypes, models, products and the like. Any property
situated on Conformis’ premises and owned by Conformis, including laptops,
notebooks, cell phones, PDAs, computer files, emails, disks, drives, and other
storage media, filing cabinets or other work areas, are subject to inspection by
Conformis personnel at any time with or without notice.
9.    Treatment of Proprietary Information and Conformis Property.
9.1    Relationship. Employee understands that Employee’s employment creates a
relationship of confidence and trust between Employee and Conformis with respect
to Proprietary Information. Employee further understands that the unauthorized
taking of Conformis’ Proprietary Information may result in a civil and/or
criminal liability under applicable state or federal law, including without
limitation an award for double the amount of Conformis’ damages and attorneys’
fees in the event of willful action.
9.2    Obligations Regarding Proprietary Information. All Proprietary
Information and all title, patents, patent rights, copyrights, mask work rights,
trade secret rights, and other intellectual property and rights (collectively
“Rights”) in connection therewith are and will be the sole property of
Conformis. Employee hereby assigns to Conformis any Rights Employee may have or
acquire in such Proprietary Information. At all times, both during Employee’s
employment by Conformis and after his/her termination by Employee or by
Conformis for any or no reason, Employee will keep in confidence and trust and
will not use or disclose, lecture upon, or publish any Proprietary Information
without the prior written consent of an officer of Conformis except as may be
necessary and appropriate in the ordinary course of performing Employee’s duties
to Conformis. Employee will obtain Conformis’ written approval before publishing
or submitting for publication any material (written, verbal, or otherwise) that
relates to Conformis and/or incorporates any Proprietary Information.
Proprietary Information may be considered technical data that is subject to
compliance with the export control laws and regulations of the United States or
other countries, and Employee will comply with such laws. Notwithstanding the
foregoing, it is understood that, at all such times, Employee is free to use
information which is generally known in the trade or industry and which is
rightfully received free of a confidentiality obligation, and nothing contained
in this Agreement will prohibit Employee from disclosing to anyone the amount of
Employee’s own compensation.
9.3    Obligations Regarding Conformis Materials. All Conformis Materials are
and will remain the sole property of Conformis. During Employee’s employment by
Conformis, Employee will not remove any Conformis Materials from the business
premises of Conformis or deliver any Conformis Materials to any person or entity
outside Conformis, except as Employee is required to do in connection with
performing the Employee’s duties to Conformis. Immediately upon the termination
of Employee’s employment by Employee or by Conformis for any or no reason, or
during Employee’s employment if so requested by Conformis, Employee


14    





--------------------------------------------------------------------------------




will return all Conformis Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only (i) Employee’s
personal copies of records relating to Employee’s compensation; (ii) Employee’s
personal copies of any materials previously distributed generally to
shareholders or stockholders of Conformis; and (iii) Employee’s copy of this
Agreement.
9.4    Third Party Information. Employee recognizes that Conformis has received
and in the future will receive from third parties their confidential or
proprietary information, including but not limited to personally identifiable or
health information, subject to a duty on Conformis’ part to maintain the
confidentiality of such information and, in some cases, to use it only for
certain limited purposes. Employee owes Conformis and such third parties, both
during the term of Employee’s employment and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation (except in a manner that is
consistent with Conformis’ agreement with the third party or as otherwise
required by law) or use it for the benefit of anyone other than Conformis or
such third party (consistent with Conformis’ agreement with the third party).
10.    Employee Inventions and Works of Authorship.
10.1    Ownership and Assignment. All Inventions (as defined below) will be the
sole property of Conformis unless the Invention: (a) was developed entirely on
Employee’s own time without using any of Conformis’ equipment, supplies,
facilities, or trade secret information; (b) does not relate at the time of
conception or reduction to practice of the Invention to Conformis’ business,
including, without limitation, patient-specific, patient-matched and
patient-engineered orthopedic implants, instruments and surgical procedures, or
its actual or reasonably anticipated research or development; and (c) does not
result from any work performed by the Employee for Conformis. All such
Inventions shall be immediately assignable to Conformis, and, notwithstanding
any other documents evidencing assignment that may be executed, this Agreement
shall operate to automatically and immediately assign any and all such
Inventions. Employee hereby immediately assigns such Inventions and all Rights
in them to Conformis. Such assignment shall be to the maximum extent allowed
under applicable law.
For purposes of this Agreement, “Inventions” includes all improvements,
inventions, designs, formulas, works of authorship, trade secrets, technology,
computer programs, compositions, ideas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
developed by Employee, either alone or jointly with others, during the term of
Employee’s employment, including during any period prior to the date of this
Agreement. Employee hereby waives and quitclaims to Conformis any and all claims
of any nature whatsoever which Employee now or may hereafter have for
infringement of any proprietary rights assigned to Conformis. Employee
acknowledges that all original works of authorship which are made by Employee
(solely or jointly with others) within the scope of


15    





--------------------------------------------------------------------------------




employment and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).
10.2    Disclosure of Inventions. Employee promptly will disclose in writing to
Employee’s immediate supervisor, with a copy to the President of Conformis, or
to any other persons designated by Conformis, all Inventions. Employee also will
disclose to the President of Conformis all things that would be Inventions if
made during the term of Employee’s employment, but which were conceived, reduced
to practice, or developed by Employee within six months after the termination of
Employee’s employment with Conformis, unless Employee can demonstrate that the
Invention had been conceived and first reduced to practice by Employee following
the termination of Employee’s employment with Conformis and without use of any
Proprietary Information or Conformis Materials. Such disclosures will be
received by Conformis in confidence (to the extent they are not assigned in this
Section 4 and do not extend the assignment made in this Section 4). Employee
will not disclose Inventions to any person outside Conformis unless requested to
do so by an officer of Conformis. Employee will keep and maintain adequate and
current records (in the form of notes, sketches, drawings and in any other form
that may be required by Conformis) of all Proprietary Information developed by
Employee and all Inventions made by Employee during the period of Employee’s
employment at Conformis, which records will be available to and remain the sole
property of Conformis at all times.
10.3    Further Assurances. Employee will perform, during and after Employee’s
employment, all acts deemed necessary or desirable by Conformis to permit and
assist it, at Conformis’ expense, in obtaining, maintaining, defending and
enforcing Rights with respect to such Inventions and improvements in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. Employee will execute such
declarations, assignments, or other documents as may be necessary in the course
of Invention evaluation, patent prosecution, or protection of patent or
analogous property rights, to assure that title in such Inventions will be held
by Conformis or by such other parties designated by Conformis as may be
appropriate under the circumstances. Employee irrevocably designates and
appoints Conformis and its duly authorized officers and agents, as Employee’s
agents and attorneys-in-fact to act for and on Employee’s behalf and instead of
Employee, to execute and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effect as if executed by Employee.
10.4    Moral Rights. Any assignment of copyright pursuant to this Agreement
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights”
(collectively, “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, Employee hereby waives
such Moral Rights and consents to any such action of Conformis that would
violate such Moral Rights in the


16    





--------------------------------------------------------------------------------




absence of such consent. Employee will confirm any such waivers and consents
from time to time as requested by Conformis.
10.5    Pre-Existing Inventions. Employee has attached to this Agreement as
Attachment A a complete list of all existing inventions or improvements to which
Employee claims ownership as of the date of this Agreement and that Employee
desires to specifically clarify are not subject to this Agreement, and Employee
acknowledges and agrees that such list is complete. If disclosure of an item on
Attachment A would cause Employee to violate any prior confidentiality
agreement, Employee understands that Employee is not to list such in
Attachment A but is to inform Conformis that all items have not been listed for
that reason. A space is provided on Attachment A for such purpose. If no such
list is attached to this Agreement, Employee represents that Employee has no
such inventions and improvements at the time of signing this Agreement. Employee
will not improperly use or disclose any proprietary information or trade secrets
of any former employers or other third parties, if any, and Employee will not
bring onto the premises of Conformis any unpublished documents or any property
belonging to any former employers or other third parties unless consented to in
writing by such employers or such other third parties. If, in the course of
Employee’s employment with Conformis, Employee incorporates a prior
Employee-owned invention into a Conformis product, process or machine, Conformis
is hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license (with rights to sublicense through multiple tiers
of sublicensees) to make, have made, modify, use and sell such prior invention
for any and all purposes as Conformis determines in its sole discretion.
Notwithstanding the foregoing, Employee agrees that Employee will not
incorporate, or permit to be incorporated, prior inventions in any Inventions
without Conformis’ prior written consent.
11.    Non-Competition and Non-Solicitation.
11.1    Non-Competition During Employment. Employee agrees that during the term
of Employee’s employment with Conformis, Employee shall not engage in any
employment, business, or activity that is in any way competitive with the
business or proposed business of Conformis, and Employee will not assist any
other person or organization in competing with Conformis or in preparing to
engage in competition with the business or proposed business of Conformis. The
provisions of this section will apply both during normal working hours and at
all other times including, but not limited to, nights, weekends and vacation
time, while Employee is employed by Conformis.
11.2    Non-Competition After Employment. Employee agrees that during the
Non-competition Period (hereinafter defined), Employee shall not directly or
indirectly, without the prior written consent of Conformis, either on Employee’s
own behalf or on behalf of any third party, compete with Conformis in the
development, engineering, marketing, management, production, sale or
distribution of Competitive Products (hereinafter defined) in the Territory
(hereinafter defined). “Non-competition Period” shall mean the twelve (12) month
period commencing upon


17    





--------------------------------------------------------------------------------




termination of Employee’s employment with Conformis ; provided that the period
shall be extended for so long as Employee violates the non-competition
obligation set forth herein and for any period(s) of time required for
litigation to enforce its provisions. “Competitive Products” shall mean (a) any
replacement or resurfacing implants for a knee joint or a hip joint and (b)
patient-specific orthopedic products and services that are manufactured using,
or that employ, a medical image for the purpose of performing medical or
surgical procedures on a knee joint or a hip joint and (c) other products that
fall within the research and development activities of Conformis at the time of
Employee’s termination. “Territory” shall mean anywhere in the world. Conformis
and I mutually agree that the following consideration supports my promises,
undertakings, and obligations under this Section 11.2 regarding post-employment
non-competition: the Option to purchase common stock and the Restricted Stock
Award set forth in my offer letter at Sections 6 and 7, which consideration I
acknowledge and agree is adequate, fair, reasonable, and mutually agreed upon.]
11.3    Non-solicitation; Non-interference. Employee agrees that during the term
of Employee’s employment with Conformis and the Non-competition Period, Employee
will not directly or indirectly, without the prior written consent of Conformis,
either on Employee’s own behalf or on behalf of any third party, (i) disrupt,
damage, impair or interfere with the business of Conformis whether by way of
interfering with or raiding Conformis’ directors, officers, employees, agents,
consultants, vendors, suppliers, and partners with which Conformis does
business, or in any manner attempting to persuade, solicit, recruit, encourage
or induce any such persons to discontinue their relationship with Conformis, or
(ii) solicit, service, accept orders from, or otherwise have business contact
with any customer or potential customer of Conformis with whom Employee had any
contact during the one year period preceding Employee’s termination of
employment, if such contact could directly or indirectly divert business from or
adversely affect the business of Conformis. However, this obligation will not
affect any responsibility Employee may have as an employee of Conformis with
respect to the bona fide hiring and firing of Conformis personnel.
11.4    Acknowledgement. Employee understands and recognizes that (i) during and
as a result of Employee’s employment by Conformis, Employee will acquire
experience, skills and knowledge related to Conformis’ business and will become
familiar with Conformis’ Proprietary Information; (ii) his/her working for a
competitor of Conformis would lead to the inevitable disclosure of Conformis’
Proprietary Information; (iii) the goodwill to which Employee may be exposed in
the course of employment belongs exclusively to Conformis; (iv) in the course of
Employee’s employment with Conformis, customers and others may come to recognize
and associate Employee with Conformis, its products and services, and that
Employee will thereby benefit from Conformis’ goodwill; and (v) if Employee were
to engage in competition with Conformis, directly or indirectly, Employee would
thereby usurp Conformis’ goodwill.
11.5    Reasonableness. Employee acknowledges and agrees that because of the
nature of Conformis’ products, services and customers, because of Employee’s
position with Conformis


18    





--------------------------------------------------------------------------------




and because of the scope of Conformis’ business, the restrictions contained in
this Section 5 are reasonable and necessary for the protection of the business
and goodwill of Conformis. If at any time the provisions of this Section 5 shall
be deemed invalid or unenforceable or are prohibited by the laws of the
jurisdiction where they are to be performed or enforced, by reason of being
vague or overbroad in any manner, or for any other reason, such provisions shall
be considered divisible and shall become and be immediately amended to include
only such restrictions and to such extent as shall be deemed to be reasonable
and enforceable by the court or other body having jurisdiction over this
Agreement; and Conformis and Employee agree that the provisions of this Section
5, as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
12.    No Conflict With Other Agreements. Employee represents and warrants that
(a) the performance of Employee’s employment with Conformis and all the terms of
this Agreement will not breach or conflict with any other agreement to which
Employee is a party, including without limitation, any confidentiality
agreement, nondisclosure agreement, non-competition and/or non-solicitation
agreement, employment agreement, proprietary rights agreement or the like, (b)
Employee will abide by all such agreements to the extent required by law, (c)
Employee has delivered to Conformis a copy of all such agreements that may bear
on Employee’s employment with Conformis, and (d) Employee has not entered into,
and will not enter into, any agreement either written or oral in conflict
herewith or in conflict with Employee’s employment with Conformis. If Employee
is requested to perform any task on behalf of Conformis that would violate any
outstanding obligations of any kind that Employee has to any of Employee’s prior
employers or third parties, Employee shall contact Conformis’ human resources or
legal departments as soon as possible to resolve the issue.
13.    At Will Employment. This Agreement is not a contract guaranteeing
employment of a specified length, and each of Employee and Conformis has the
right to terminate Employee’s employment at any time, for any or no reason, with
or without cause.
14.    Termination Certificate. Upon termination of Employee’s employment by
Employee or by Conformis for any or no reason, Employee will execute and deliver
to Conformis a termination certificate substantially in the form attached to
this Agreement as Attachment B.
15.    Limitation of Application; Independent Agreement. Employee acknowledges
that (a) this Agreement does not purport to set forth all of the terms and
conditions of Employee’s employment and, as an employee of Conformis, Employee
has obligations to Conformis which are not set forth in this Agreement, (b) this
Agreement is a separate binding obligation independent of Employee’s employment
or continued employment by Conformis and (c) any breach or alleged breach by
Conformis of any obligation to Employee of any nature shall not affect in any
manner the binding nature of Employee’s obligations under this Agreement and
Employee WAIVES any defense based on any alleged material breach by Conformis of
any of its


19    





--------------------------------------------------------------------------------




obligations to Employee in regard to any claim against Employee alleging breach
of this Agreement.
16.    Survival; Forwarding of Agreement. This Agreement shall survive any and
all changes in terms and conditions of Employee’s employment with Conformis and
any break in Employee’s service or employment with Conformis. All of the
provisions of this Agreement will continue in effect after termination of
Employee’s employment, regardless of the reason or reasons for termination, and
whether such termination is voluntary or involuntary on Employee’s part.
Employee will notify any future client, employer or potential employer or client
of Employee’s obligations under this Agreement. Conformis is entitled to
communicate Employee’s obligations under this Agreement to any future employer
or potential employer.
17.    Equitable Relief. Conformis has expended substantial efforts to maintain
the confidentiality and proprietary nature of the information described in this
Agreement and would be materially and irreparably injured by an unauthorized
disclosure of any of that information. Any breach of this Agreement will result
in irreparable and continuing damage to Conformis for which there can be no
adequate remedy at law, and in the event of any such breach, Conformis will be
entitled to immediate injunctive relief and other equitable remedies (without
any need to post any bond or other security) in addition to such other and
further relief as may be proper.
18.    Disputes. Any dispute in the meaning, effect or validity of this
Agreement will be resolved in accordance with the laws of the Commonwealth of
Massachusetts, without regard to its conflict of laws provisions. The exclusive
venue for any disputes relating to this Agreement will be in Middlesex County,
Massachusetts. The non-prevailing party in any dispute will pay the prevailing
party’s attorneys’ fees and costs relating to such dispute.
19.    Severability. If one or more provisions of this Agreement are held to be
illegal or unenforceable under applicable law, such illegal or unenforceable
portion(s) will be revised to make them legal and enforceable. The remainder of
this Agreement will otherwise remain in full force and effect and enforceable in
accordance with its terms.
20.    Assignment; Binding Nature. Conformis may assign this Agreement, or any
rights or obligations herein, in connection with the transfer or sale of all or
substantially all of its assets or stock, without any consent of, or notice to,
Employee to be effective. This Agreement will be binding upon Employee,
Employee’s heirs, executors, assigns, and administrators and will inure to the
benefit of Conformis, its subsidiaries, successors and assigns.
21.    Entire Agreement; Modification in Writing. This Agreement contains the
entire agreement and understanding between the parties hereto, and supersedes
all prior and contemporaneous agreements, terms and conditions, whether written
or oral, made by the parties hereto concerning the specific subject matter of
this Agreement. This Agreement can only be modified by a subsequent written
agreement executed by the Employee and an executive officer of Conformis.


20    





--------------------------------------------------------------------------------




22.    Acknowledgement. Employee acknowledges that this Agreement is a condition
of Employee’s employment with Conformis, and that Employee has had a full and
adequate opportunity to read, understand and discuss with Employee’s advisors,
including legal counsel, the terms and conditions contained in this Agreement
prior to signing hereunder.
[Remainder of Page Intentionally Left Blank]


21    





--------------------------------------------------------------------------------




I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE ORIGINAL
COUNTERPART WILL BE RETAINED BY CONFORMIS AND THE OTHER ORIGINAL COUNTERPART
WILL BE RETAINED BY ME.


IN WITNESS WHEREOF, CONFORMIS AND I HAVE EXECUTED THIS EMPLOYEE CONFIDENTIAL
INFORMATION, INVENTIONS AND NON-COMPETITION AGREEMENT AS OF __________________,
20__.




    
Employee’s Signature


    
Type/Print Employee’s Name


Address:        


        


        


Fax Number:        


E-mail:        


                    


AGREED TO:


CONFORMIS, INC.




By:                         


Name:                         
Title:                         


22    



